Exhibit 10.1

 

FIRST AMENDMENT AND WAIVER

 

FIRST AMENDMENT AND WAIVER, dated as of March 1, 2010 (this “Amendment”), to the
Credit Agreement referred to below, among SEAGATE TECHNOLOGY PLC, a public
limited company incorporated under the laws of Ireland (“Seagate Ireland”),
SEAGATE TECHNOLOGY, an exempted limited liability company incorporated under the
laws of the Cayman Islands (“Intermediate Holdings”), SEAGATE TECHNOLOGY HDD
HOLDINGS, an exempted limited liability company incorporated under the laws of
the Cayman Islands (the “Borrower”), the Lenders (as defined below) parties
hereto and JPMORGAN CHASE BANK, N.A., as administrative agent under the Credit
Agreement (the “Administrative Agent”).

 

W I T N E S S E T H:

 

WHEREAS, Intermediate Holdings, the Borrower, the Lenders, the Administrative
Agent and the Issuing Banks named therein are parties to the Second Amended and
Restated Credit Agreement, dated as of April 3, 2009 (as amended, supplemented
or modified from time to time, the “Credit Agreement”), among Intermediate
Holdings, the Borrower, the several banks and other financial institutions or
entities from time to time parties thereto (the “Lenders”) and the
Administrative Agent;

 

WHEREAS, the Borrower is migrating its tax residency to Ireland;

 

WHEREAS, as part of such migration, the Borrower is selling (the “New Cayco
Sale”) substantially all of its assets to Seagate HDD Cayman (“New Cayco”), a
newly formed direct wholly owned subsidiary of the Borrower, organized under the
laws of the Cayman Islands;

 

WHEREAS, pursuant to transactions encompassing the “Transaction” (as defined in
the Preliminary Proxy Statement of Seagate Technology, dated February 1, 2010)
(the “Transaction”), the place of incorporation of the publicly traded company
of the Seagate group (which is currently Intermediate Holdings) will effectively
be changed to Ireland;

 

WHEREAS, as part of the Transaction, Intermediate Holdings will merge with a
subsidiary of Seagate Ireland, which is a wholly owned direct subsidiary of
Intermediate Holdings;

 

WHEREAS, Intermediate Holdings will survive such merger and become a wholly
owned subsidiary of Seagate Ireland;

 

WHEREAS, in connection with the formation of New Cayco and the New Cayco Sale,
the Borrower and Intermediate Holdings have requested that certain provisions of
the Credit Agreement be amended and waived as set forth herein to permit the New
Cayco Sale;

 

WHEREAS, in connection with the formation of New Cayco and the New Cayco Sale,
New Cayco will become a party to the U.S. Guarantee Agreement, the U.S. Security
Agreement and the U.S. Pledge Agreement and will execute and deliver all other
agreements and instruments required of a Loan Party in accordance with the
Collateral and Guarantee Requirement;

 

WHEREAS, in connection with the Transaction, the Borrower, Intermediate Holdings
and Seagate Ireland have requested that (a) Seagate Ireland become a Loan Party
under the Credit Agreement and assume certain of the obligations of Intermediate
Holdings thereunder and (b) certain provisions of the Credit Agreement be
amended and/or waived as set forth herein to reflect the foregoing and to permit
the Transaction;

 

--------------------------------------------------------------------------------


 

WHEREAS, in connection with the Transaction, Seagate Ireland will become a party
to the U.S. Guarantee Agreement and will execute and deliver all other
agreements and instruments required of a Loan Party in accordance with the
Collateral and Guarantee Requirement (as such term is amended pursuant to the
terms hereof); and

 

WHEREAS, the Required Lenders are willing to agree to such amendments and
waivers on the terms set forth herein;

 

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, Seagate Ireland, Intermediate Holdings, the Borrower, and the Required
Lenders hereby agree as follows:

 


1.             DEFINED TERMS.  UNLESS OTHERWISE DEFINED HEREIN, TERMS DEFINED IN
THE CREDIT AGREEMENT AND USED HEREIN SHALL HAVE THE MEANINGS GIVEN TO THEM IN
THE CREDIT AGREEMENT.


 


2.             AMENDMENTS TO SECTION 1.01 (DEFINED TERMS).


 

(a)           Section 1.01 of the Credit Agreement is hereby amended by adding
the following definitions in proper alphabetical order:

 

“First Amendment” means the First Amendment and Waiver, dated as of March 1,
2010, to this Agreement.

 

“First Amendment Effective Date” means the date on which the conditions set
forth in Section 12(b) of the First Amendment are satisfied.

 

“Intercreditor Agreement” means the Intercreditor Agreement dated as of May 1,
2009, among the Administrative Agent for the First Priority Secured Parties (as
defined therein), Wells Fargo Bank, National Association, as Collateral Agent
for the Second Priority Secured Parties (as defined therein), the Borrower,
Seagate Technology International, and each of the other Loan Parties party
thereto.

 

“Irish Redomiciliation Transaction” means the “Transaction”, as defined in the
Preliminary Proxy Statement of Intermediate Holdings, dated February 1, 2010
(including any modification to such definition that is acceptable to the
Administrative Agent, in its sole discretion).

 

“New Cayco” means Seagate HDD Cayman, a company organized under the laws of the
Cayman Islands and a direct wholly owned subsidiary of the Borrower.

 

“Seagate Ireland” means Seagate Technology Public Limited Company, a public
limited company incorporated under the laws of Ireland.

 

(b)           Section 1.01 of the Credit Agreement is hereby amended by deleting
each reference to the term “Intermediate Holdings” and substituting in lieu
thereof the term “Seagate Ireland” in each of the following defined terms: 
“Capital Expenditures”, “Cash-Pay Preferred Equity”, “Collateral and Guarantee
Requirement”, “Commitment Reduction Event”, “Consolidated Cash Interest
Expense”, “Consolidated EBITDA”, “Consolidated Fixed Charges”, “Consolidated Net
Income,” “Consolidated Total Assets”, “Deferred Compensation Plans”,
“Environmental Liability”, “Funded Indebtedness”, “Liquidity Amount”, “Material
Indebtedness”, “Net Proceeds”, “Overdraft Facility”, “Permitted Encumbrances”,
“Permitted

 

2

--------------------------------------------------------------------------------


 

Secured Debt Amount”, “Restricted Payment” and “Subsidiary”.

 

(c)           The definition of “Change in Control” set forth in Section 1.01 of
the Credit Agreement is hereby amended by deleting such definition in its
entirety and substituting in lieu thereof the following:

 

“Change in Control” means:

 

(a)           the acquisition of direct ownership, beneficially or of record, by
any Person other than Intermediate Holdings of any Equity Interests in the
Borrower;

 

(b)           the acquisition of direct ownership, beneficially or of record, by
any Person other than Seagate Ireland of any Equity Interests in Intermediate
Holdings;

 

(c)           the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or group (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof), of Equity Interests in Seagate Ireland representing greater than
35% of the aggregate ordinary voting power and aggregate equity value
represented by the issued and outstanding Equity Interests in Seagate Ireland;

 

(d)           occupation of a majority of the seats (other than vacant seats) on
the board of directors of Seagate Ireland, Intermediate Holdings or the Borrower
by Persons who were neither (i) nominated by at least a majority of the board of
directors of Seagate Ireland, Intermediate Holdings or the Borrower, as
applicable, nor (ii) appointed by a vote of a majority of directors so
nominated; or

 

(e)           the occurrence of a “Change in Control” as defined in the Senior
Note Documents or any document governing or evidencing any extension, renewal,
refinancing or replacement of the Senior Notes permitted pursuant to
Section 6.01(a)(ii).

 

(d)           The definition of “Collateral and Guarantee Requirement” set forth
in Section 1.01 of the Credit Agreement is hereby amended by deleting each
occurrence of the phrase “ or Northern Ireland” in clause (a)(vii) thereof and
substituting in lieu thereof the phrase “, Northern Ireland or, in the case of
Seagate Ireland or Intermediate Holdings (or any of their permitted successors),
Ireland”.

 

(e)           The definition of “Collateral Jurisdictions” set forth in
Section 1.01 of the Credit Agreement is hereby amended by deleting such
definition in its entirety and substituting in lieu thereof the following:

 

“Collateral Jurisdiction” means the United States of America (including any
State thereof and the District of Columbia), the Cayman Islands, Singapore, the
Netherlands, Northern Ireland and, solely with respect to Seagate Ireland,
Intermediate Holdings or any of their permitted successors, Ireland.

 

(f)            The definition of “Financial Officer” set forth in Section 1.01
of the Credit Agreement is hereby amended by inserting immediately before the
term “Intermediate Holdings”, the phrase “Seagate Ireland,”.

 

(g)           The definition of “Foreign Security Agreement” set forth in
Section 1.01 of the

 

3

--------------------------------------------------------------------------------


 

Credit Agreement is hereby amended by deleting each occurrence of the phrase “
or Northern Ireland” and substituting in lieu thereof the phrase “, Northern
Ireland or, in the case of Seagate Ireland or Intermediate Holdings (or any of
their permitted successors), Ireland”.

 

(h)           The definition of “Immaterial Subsidiary” set forth in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the term
“Intermediate Holdings” and substituting in lieu thereof the phrase “Seagate
Ireland (or prior to the end of to the first fiscal quarter of Seagate Ireland
ending after the First Amendment Effective Date, Intermediate Holdings)” and
(ii) inserting the parenthetical “(other than Intermediate Holdings)”
immediately after the first reference to the term “Subsidiary” therein.

 

(i)            The definition of “Loan Documents” set forth in Section 1.01 of
the Credit Agreement is hereby amended by adding the phrase “, the Intercreditor
Agreement” after the phrase “the Security Documents” therein.

 

(j)            The definition of “Loan Parties” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and substituting in lieu thereof the following:

 

“Loan Parties” means, collectively, Seagate Ireland, Intermediate Holdings, the
Borrower and each other Subsidiary Loan Party.

 

(k)           The definition of “Material Acquisition” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting such definition in its
entirety and substituting in lieu thereof the following:

 

“Material Acquisition” means, at any time, any acquisition (whether by purchase,
merger, consolidation or otherwise) by Seagate Ireland, the Borrower or any
Subsidiary that is permitted hereunder and for which the sum (without
duplication) of all consideration paid or otherwise delivered by Seagate
Ireland, the Borrower and the Subsidiaries in connection with such acquisition
(including the principal amount of any Indebtedness issued as deferred purchase
price and the fair market value, determined reasonably and in good faith by the
Borrower, of any other non-cash consideration, including Equity Interests in
Seagate Ireland or any Subsidiary (other than Intermediate Holdings)) plus the
aggregate principal amount of all Indebtedness otherwise incurred or assumed by
Seagate Ireland, the Borrower or any Subsidiary in connection with such
acquisition (including Indebtedness of any acquired Person outstanding at the
time of such acquisition) exceeds the amount that is equal to 5% of Consolidated
Total Assets as of the end of the fiscal year of Seagate Ireland (or, prior to
the end of the first fiscal year of Seagate Ireland ending after the First
Amendment Effective Date, Intermediate Holdings) most recently ended at or prior
to such time.

 

(l)            The definition of “Material Adverse Effect” set forth in
Section 1.01 of the Credit Agreement is hereby amended by (i) deleting the term
“Intermediate Holdings” in clause (a) thereof and substituting in lieu thereof
the term “Seagate Ireland” and (ii) inserting immediately before the term
“Intermediate Holdings” in clause (b) thereof the phrase “Seagate Ireland,”.

 

(m)          The definition of “Material Sale” set forth in Section 1.01 of the
Credit Agreement is hereby amended by deleting such definition in its entirety
and substituting in lieu thereof the following:

 

4

--------------------------------------------------------------------------------


 

“Material Sale” means, at any time, any sale, transfer or other disposition of
any property or asset of Seagate Ireland, the Borrower or any Subsidiary that is
permitted hereunder and for which all consideration paid or otherwise delivered
to Seagate Ireland, the Borrower and the Subsidiaries in connection with such
sale, transfer or other disposition (including the principal amount of any
Indebtedness issued as deferred purchase price and the fair market value,
determined reasonably and in good faith by the Borrower, of any other non-cash
consideration, including Equity Interests) plus the aggregate principal amount
of all Indebtedness of Seagate Ireland, the Borrower and the Subsidiaries
assumed by the purchaser of such property or asset in connection with such sale
(including Indebtedness of any Person sold, transferred or disposed of by
Seagate Ireland, the Borrower or any Subsidiary that is assumed by the purchaser
of such Person in connection with such sale) exceeds the amount that is equal to
5% of Consolidated Total Assets as of the end of the fiscal year of Seagate
Ireland (or, prior to the end of the first fiscal year of Seagate Ireland ending
after the First Amendment Effective Date, Intermediate Holdings) most recently
ended at or prior to such time.

 

(n)           The definition of “Net Leverage Ratio” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting such definition in its
entirety and substituting in lieu thereof the following:

 

“Net Leverage Ratio” means, on any date, the ratio of (a) the excess of
(i) Funded Indebtedness as of such date (excluding any refinancing or
replacement Indebtedness incurred pursuant to Section 6.01(a)(ii) or
Section 6.01(a)(iii) that is outstanding as of such date the Net Proceeds of
which are held by the Administrative Agent on such date in an escrow account in
accordance with the terms of such Section) over (ii) the sum of (A) the amount
of cash held by Seagate Ireland, the Borrower or any Subsidiary and (B) the
carrying value of Permitted Investments that would be reflected as cash or
short-term investments on a consolidated balance sheet of Seagate Ireland on
such date to (b) Consolidated EBITDA for the period of four consecutive fiscal
quarters of Seagate Ireland (or, prior to the end of the first four fiscal
quarters of Seagate Ireland ending after the First Amendment Effective Date,
Intermediate Holdings) ended on such date (or, if such date is not the last day
of a fiscal quarter, ended on the last day of the fiscal quarter of Seagate
Ireland or Intermediate Holdings, as applicable, most recently ended prior to
such date).

 

(o)           The definition of “Permitted Obligation” set forth in Section 1.01
of the Credit Agreement is hereby amended by deleting the definition in its
entirety and substituting in lieu thereof the following:

 

“Permitted Obligation” means an obligation of Seagate Ireland, the Borrower or
any Subsidiary (for purposes of this definition, a “Primary Obligor”) not
constituting Indebtedness, provided (a) such obligation is entered into in the
ordinary course of such Primary Obligor’s business, (b) any Guarantee of such
obligation by Seagate Ireland or Intermediate Holdings or, in the case of any
such obligation of Seagate Ireland or any Subsidiary, the Borrower, is given in
the ordinary course of business of Seagate Ireland, Intermediate Holdings or the
Borrower, as the case may be, and (c) any Guarantee of such obligation is
reasonably consistent with the practices of Seagate Ireland, Intermediate
Holdings and the Borrower and reasonably necessary to permit the Primary Obligor
to incur such obligation.

 

(p)           The definition of “Permitted Receivables Financing” set forth in
Section 1.01 of

 

5

--------------------------------------------------------------------------------


 

the Credit Agreement is hereby amended by inserting the parenthetical “(other
than Intermediate Holdings)” immediately after the first reference to the term
“Subsidiary” therein.

 

(q)           The definition of “Platinum Leases” set forth in Section 1.01 of
the Credit Agreement is hereby amended by inserting the parenthetical “(other
than Intermediate Holdings)” immediately after the first reference to the term
“Subsidiary” therein.

 

(r)            The definition of “Senior Notes Documents” set forth in
Section 1.01 of the Credit Agreement is hereby amended by inserting immediately
before the “.” at the end thereof the phrase “or Seagate Ireland”.

 


3.             AMENDMENTS TO ARTICLES II, III, V, VI, VII, VIII AND IX.
ARTICLE II, ARTICLE III (OTHER THAN THE LEAD-IN TO ARTICLE III AND SECTIONS
3.02, 3.04(A), 3.04(B), 3.06, 3.11, 3.12, 3.13 AND 3.14 THEREOF), ARTICLE V
(OTHER THAN THE LEAD-IN TO ARTICLE V, THE LEAD-IN AND LAST PARAGRAPH TO
SECTION 5.02 AND SECTIONS 5.03(A) AND 5.13(A) THEREOF), ARTICLE VI (OTHER THAN
THE LEAD-INS TO ARTICLE VI AND SECTION 6.07 AND SECTIONS 6.01(A)(VII),
6.01(A)(IX), 6.01(B), 6.03, 6.04(P), 6.05(G), 6.07(E), 6.09, 6.12 AND 6.13
THEREOF), ARTICLE VII (OTHER THAN SECTIONS 7.01(D) AND 7.02 THEREOF),
ARTICLE VIII AND ARTICLE IX (OTHER THAN SECTIONS 9.02(A), 9.03(D), 9.04(B)(IV),
9.04(E), 9.04(H), 9.09(B), 9.09(C) AND 9.09(D)) OF THE CREDIT AGREEMENT SHALL
EACH BE AMENDED BY DELETING EACH REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS”
AND SUBSTITUTING IN LIEU THEREOF THE TERM “SEAGATE IRELAND”.


 


4.             AMENDMENT ARTICLE III. (A) THE LEAD-IN TO ARTICLE III IS HEREBY
AMENDED BY INSERTING IMMEDIATELY BEFORE THE TERM “INTERMEDIATE HOLDINGS” THE
PHRASE “SEAGATE IRELAND,”.


 


(B)           SECTION 3.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IMMEDIATELY BEFORE THE TERM “INTERMEDIATE HOLDINGS” THE PHRASE
“SEAGATE IRELAND,”.


 


(C)           SECTION 3.06 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE PHRASE “SEAGATE IRELAND,” IMMEDIATELY AFTER THE PHRASE “TO THE
KNOWLEDGE OF” THEREIN AND (II) REPLACING THE SECOND REFERENCE TO THE TERM
“INTERMEDIATE HOLDINGS” IN SUCH SECTION WITH THE TERM “SEAGATE IRELAND”.


 


(D)           SECTION 3.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING THE PHRASE “SEAGATE IRELAND,” IMMEDIATELY BEFORE EACH REFERENCE TO THE
TERM “INTERMEDIATE HOLDINGS” THEREIN.


 


(E)           SECTION 3.13 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) INSERTING THE PHRASE “SEAGATE IRELAND,” IMMEDIATELY BEFORE THE SECOND
REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” THEREIN AND (II) REPLACING THE
THIRD REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” THEREIN WITH THE TERM
“SEAGATE IRELAND”.


 


(F)            SECTION 3.14 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
REPLACING THE THIRD, FOURTH, FIFTH, SIXTH AND SEVENTH REFERENCES TO THE TERM
“INTERMEDIATE HOLDINGS” WITH THE TERM “SEAGATE IRELAND”.


 


5.             AMENDMENT TO SECTION 4.02.  SECTION 4.02 OF THE CREDIT AGREEMENT
IS HEREBY AMENDED BY INSERTING THE TERM “SEAGATE IRELAND,” IMMEDIATELY PRIOR TO
THE TERM “INTERMEDIATE HOLDINGS” THEREIN.


 


6.             AMENDMENTS TO ARTICLE V.  (A) THE LEAD-IN TO ARTICLE V IS HEREBY
AMENDED BY INSERTING IMMEDIATELY BEFORE THE TERM “INTERMEDIATE HOLDINGS” THE
PHRASE “SEAGATE IRELAND,”.

 

6

--------------------------------------------------------------------------------


 

(b)           Paragraph (c) of Section 5.01 is hereby amended by inserting the
phrase “Seagate Ireland,” immediately after the phrase “Material Acquisitions
that have been consummated by” therein.

 


(C)           THE LEAD-IN TO SECTION 5.02 OF THE CREDIT AGREEMENT IS HEREBY
AMENDED BY (I) INSERTING IMMEDIATELY BEFORE THE TERM “INTERMEDIATE HOLDINGS” THE
PHRASE “SEAGATE IRELAND,” AND (II) INSERTING IMMEDIATELY BEFORE THE PHRASE
“INTERMEDIATE HOLDINGS’S’” THE PHRASE “SEAGATE IRELAND’S,”.


 


(D)           THE LAST PARAGRAPH OF SECTION 5.02 OF THE CREDIT AGREEMENT IS
HEREBY AMENDED BY INSERTING IMMEDIATELY BEFORE THE TERM “INTERMEDIATE HOLDINGS”
THE PHRASE “SEAGATE IRELAND,”.


 


(E)           SECTION 5.03(A) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IMMEDIATELY BEFORE EACH REFERENCE IN SUCH SECTION TO THE TERM
“INTERMEDIATE HOLDINGS” THE PHRASE “SEAGATE IRELAND,”.


 


7.             AMENDMENTS TO ARTICLE VI.


 

(a)          The lead-in to Article VI is hereby amended by inserting
immediately before the term “Intermediate Holdings” the phrase “Seagate
Ireland,”.

 

(b)           Section 6.01(a)(vii) of the Credit Agreement is hereby amended by
(i) deleting the first three references in such Section to the term
“Intermediate Holdings” and substituting in lieu thereof the term “Seagate
Ireland” and (ii) inserting immediately following the fourth reference to the
term “Intermediate Holdings” in such Section the parenthetical “(in the case of
Seagate Ireland)”.

 

(c)           Section 6.01(a)(ix) of the Credit Agreement is hereby amended by
deleting the second reference in such Section to the term “Intermediate
Holdings” and substituting in lieu thereof the phrase “Seagate Ireland (or,
prior to the end of the first fiscal quarter of Seagate Ireland ending after the
First Amendment Effective Date, Intermediate Holdings)”.

 

(d)           Section 6.01(b) of the Credit Agreement is hereby amended by
(i) inserting immediately before the first reference to the term “Intermediate
Holdings” the phrase “Seagate Ireland,” and (ii) deleting the second reference
to the term Intermediate Holdings and substituting in lieu thereof the term
“Seagate Ireland”.

 

(e)           Section 6.03(a) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following:

 


(A) NONE OF SEAGATE IRELAND, INTERMEDIATE HOLDINGS OR THE BORROWER WILL, AND
WILL NOT PERMIT ANY OF THEIR RESPECTIVE SUBSIDIARIES TO, MERGE INTO OR
CONSOLIDATE WITH ANY OTHER PERSON, OR PERMIT ANY OTHER PERSON TO MERGE INTO OR
CONSOLIDATE WITH SEAGATE IRELAND, INTERMEDIATE HOLDINGS, THE BORROWER OR ANY OF
THEIR RESPECTIVE SUBSIDIARIES, OR LIQUIDATE OR DISSOLVE, NOR WILL SEAGATE
IRELAND, INTERMEDIATE HOLDINGS OR THE BORROWER SELL, TRANSFER, LEASE OR
OTHERWISE DISPOSE OF (IN ONE TRANSACTION OR IN A SERIES OF TRANSACTIONS) ALL OR
SUBSTANTIALLY ALL THE ASSETS OF THE BORROWER AND THE SUBSIDIARIES, TAKEN AS A
WHOLE (WHETHER DIRECTLY OR THROUGH THE SALE, TRANSFER, LEASE OR OTHER
DISPOSITION OF THE ASSETS OF ONE OR MORE SUBSIDIARIES), EXCEPT THAT, IF AT THE
TIME THEREOF AND IMMEDIATELY AFTER GIVING EFFECT THERETO NO DEFAULT SHALL HAVE
OCCURRED AND BE CONTINUING, (I) ANY

 

7

--------------------------------------------------------------------------------



 


PERSON MAY MERGE WITH SEAGATE IRELAND, INTERMEDIATE HOLDINGS OR THE BORROWER IN
A TRANSACTION IN WHICH THE SURVIVING ENTITY IS A PERSON ORGANIZED OR EXISTING
UNDER THE LAWS OF THE UNITED STATES OF AMERICA, ANY STATE THEREOF, THE DISTRICT
OF COLUMBIA, THE CAYMAN ISLANDS OR, EXCEPT IN THE CASE OF THE BORROWER, IRELAND
AND, IF SUCH SURVIVING ENTITY IS NOT SEAGATE IRELAND, INTERMEDIATE HOLDINGS OR
THE BORROWER, AS THE CASE MAY BE, SUCH PERSON EXPRESSLY ASSUMES, IN WRITING, ALL
THE OBLIGATIONS OF SEAGATE IRELAND, INTERMEDIATE HOLDINGS OR THE BORROWER, AS
THE CASE MAY BE, UNDER THE LOAN DOCUMENTS, (II) ANY PERSON MAY MERGE INTO ANY
SUBSIDIARY (OTHER THAN INTERMEDIATE HOLDINGS) IN A TRANSACTION IN WHICH THE
SURVIVING ENTITY IS A SUBSIDIARY (OTHER THAN INTERMEDIATE HOLDINGS) AND (IF ANY
PARTY TO SUCH MERGER IS A SUBSIDIARY LOAN PARTY) IS A SUBSIDIARY LOAN PARTY,
(III) ANY SUBSIDIARY (OTHER THAN INTERMEDIATE HOLDINGS) MAY LIQUIDATE OR
DISSOLVE IF THE BORROWER DETERMINES IN GOOD FAITH THAT SUCH LIQUIDATION OR
DISSOLUTION IS IN THE BEST INTERESTS OF THE BORROWER AND IS NOT MATERIALLY
DISADVANTAGEOUS TO THE LENDERS, (IV) THE TRANSACTIONS CONSTITUTING THE IRISH
REDOMICILIATION TRANSACTION SHALL BE PERMITTED AND (V) THE BORROWER MAY TRANSFER
ITS EQUITY INTERESTS IN SEAGATE TECHNOLOGY (US) HOLDINGS, INC. AND SEAGATE
TECHNOLOGY INTERNATIONAL TO NEW CAYCO, PROVIDED THAT NEW CAYCO SHALL HAVE BECOME
A SUBSIDIARY LOAN PARTY AND SHALL HAVE COMPLIED WITH THE COLLATERAL AND
GUARANTEE REQUIREMENT; PROVIDED THAT ANY SUCH MERGER INVOLVING A PERSON THAT IS
NOT A WHOLLY OWNED SUBSIDIARY OF THE BORROWER IMMEDIATELY PRIOR TO SUCH MERGER
SHALL NOT BE PERMITTED UNLESS ALSO PERMITTED BY SECTIONS 6.04 AND 6.08.


 


(F)            SECTION 6.03(B) OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IMMEDIATELY BEFORE THE FIRST REFERENCE TO THE TERM “INTERMEDIATE
HOLDINGS” THE PHRASE “SEAGATE IRELAND,”.


 

(g)           Section 6.04 of the Credit Agreement is hereby amended by
(i) inserting the parenthetical “(other than Intermediate Holdings)” immediately
after the term “Subsidiary” in clause (h) thereof, (ii) deleting the first and
third references to the term “Intermediate Holdings” in clause (p) thereof and
substituting in lieu thereof the term “Seagate Ireland”, (iii) deleting the
second reference to the term “Intermediate Holdings” in clause (p) thereof and
substituting in lieu thereof the phrase “Seagate Ireland (or, prior to the end
of the first fiscal quarter of Seagate Ireland ending after the First Amendment
Effective Date, Intermediate Holdings)”, (iv) deleting the “and” at the end of
clause (p) thereof, (v) deleting the “.” at the end of clause (q) thereof and
substituting in lieu thereof “; and” and (vi) inserting the following new clause
(r):

 


(R) THE TRANSACTIONS CONSTITUTING THE IRISH REDOMICILIATION TRANSACTION SHALL BE
PERMITTED.


 


(H)           SECTION 6.05 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE FIRST REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” IN CLAUSE
(G) THEREOF AND SUBSTITUTING IN LIEU THEREOF THE TERM “SEAGATE IRELAND”,
(II) DELETING THE SECOND REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” IN CLAUSE
(G) THEREOF AND SUBSTITUTING IN LIEU THEREOF THE PHRASE “SEAGATE IRELAND (OR,
PRIOR TO THE END OF THE FIRST FISCAL YEAR OF SEAGATE IRELAND ENDING AFTER THE
FIRST AMENDMENT EFFECTIVE DATE, INTERMEDIATE HOLDINGS)”, (III) DELETING THE
“AND” AT THE END OF CLAUSE (J) THEREOF, (IV) DELETING THE “,” AT THE END OF
CLAUSE (K) THEREOF AND SUBSTITUTING IN LIEU THEREOF “; AND” AND (V) INSERTING
THE FOLLOWING NEW CLAUSE (L):


 


(L) THE TRANSACTIONS CONSTITUTING THE IRISH REDOMICILIATION TRANSACTION SHALL BE
PERMITTED.

 

8

--------------------------------------------------------------------------------

 


 


(I)            SECTION 6.07 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE PHRASE “THE BORROWER WILL NOT, AND INTERMEDIATE HOLDINGS AND
THE BORROWER” IN THE LEAD-IN THERETO AND SUBSTITUTING IN LIEU THEREOF THE PHRASE
“EACH OF SEAGATE IRELAND AND THE BORROWER WILL NOT, AND”, (II) INSERTING THE
PARENTHETICAL “(OTHER THAN INTERMEDIATE HOLDINGS, EXCEPT TO THE EXTENT THAT
INTERMEDIATE HOLDINGS IS DECLARING AND PAYING DIVIDENDS OR DISTRIBUTIONS TO
SEAGATE IRELAND WITH THE PROCEEDS OF ANY RESTRICTED PAYMENT MADE BY THE BORROWER
TO INTERMEDIATE HOLDINGS PURSUANT TO, AND IN ACCORDANCE WITH, CLAUSE (D) OR
(E) OF THIS SECTION 6.07)” IMMEDIATELY AFTER THE TEXT “SUBSIDIARIES” IN CLAUSE
(B) THEREOF, (III) DELETING THE “AND” AT THE END OF CLAUSE (D) THEREOF,
(IV) DELETING THE “.” AT THE END OF CLAUSE (E) THEREOF AND SUBSTITUTING IN LIEU
THEREOF “; AND” AND (V) INSERTING THE FOLLOWING NEW CLAUSE (F):


 


(F) THE TRANSACTIONS CONSTITUTING THE IRISH REDOMICILIATION TRANSACTION SHALL BE
PERMITTED.


 


(J)            SECTION 6.08 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) DELETING THE “AND” AT THE END OF CLAUSE (D) THEREOF AND SUBSTITUTING IN LIEU
THEREOF A “,” AND (II) DELETING THE “.” AT THE END OF CLAUSE (E) THEREOF AND
SUBSTITUTING IN LIEU THEREOF “AND (F) THE TRANSACTIONS CONSTITUTING THE IRISH
REDOMICILIATION TRANSACTION SHALL BE PERMITTED”.


 


(K)           SECTION 6.09 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
(I) REPLACING THE PHRASE “INTERMEDIATE HOLDINGS AND THE BORROWER” IN CLAUSE
(A) THEREOF WITH THE PHRASE “ANY LOAN PARTY” AND (II) DELETING EACH OTHER
REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” IN SUCH SECTION AND SUBSTITUTING
IN LIEU THEREOF THE TERM “SEAGATE IRELAND”.


 


(L)            SECTION 6.10 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY
INSERTING IMMEDIATELY BEFORE THE “.” AT THE END THEREOF THE PARENTHETICAL “(IT
BEING UNDERSTOOD THAT ANY AMENDMENTS OR MODIFICATIONS MADE TO THE SENIOR NOTE
DOCUMENTS OR THE ORGANIZATIONAL DOCUMENTS OF THE BORROWER FOR THE SOLE PURPOSE
OF PERMITTING THE IRISH REDOMICILIATION TRANSACTION, TO THE EXTENT SUCH
AMENDMENTS AND MODIFICATIONS ARE CONSISTENT WITH THE AMENDMENTS AND
MODIFICATIONS MADE TO THIS AGREEMENT PURSUANT TO THE FIRST AMENDMENT, SHALL BE
DEEMED NOT TO BE MATERIALLY ADVERSE TO THE LENDERS FOR PURPOSES OF THIS
SECTION 6.10)”.


 


(M)          SECTION 6.11 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY INSERTING
AFTER THE PHRASE “FOUR CONSECUTIVE FISCAL QUARTERS” THE PHRASE “OF SEAGATE
IRELAND (OR, PRIOR TO THE END OF THE FIRST FOUR FISCAL QUARTERS OF SEAGATE
IRELAND ENDING AFTER THE FIRST AMENDMENT EFFECTIVE DATE, INTERMEDIATE
HOLDINGS)”.


 


(N)           SECTION 6.12 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY DELETING
SUCH SECTION IN ITS ENTIRETY AND SUBSTITUTING IN LIEU THEREOF THE FOLLOWING:


 


SECTION 6.12 NET LEVERAGE RATIO.  SEAGATE IRELAND WILL NOT PERMIT THE NET
LEVERAGE RATIO TO EXCEED 1.50 TO 1.00 AS OF THE LAST DAY OF ANY FISCAL QUARTER
OF SEAGATE IRELAND.


 

(o)           Section 6.13 of the Credit Agreement is hereby amended by deleting
such Section in its entirety and substituting in lieu thereof the following:

 


SECTION 6.13 MINIMUM LIQUIDITY.  SEAGATE IRELAND WILL NOT PERMIT THE LIQUIDITY
AMOUNT TO BE LESS THAN $500,000,000 AT ANY TIME.


 

(o)           Section 6.14 of the Credit Agreement is hereby amended by
inserting the

 

9

--------------------------------------------------------------------------------


 

parenthetical “(other than Intermediate Holdings)” immediately after the phrase
“any Subsidiary” in the proviso thereto.

 


8.             AMENDMENTS TO ARTICLE VII. (A) PARAGRAPH (D) OF SECTION 7.01 IS
HEREBY AMENDED BY ADDING THE PHRASE “SEAGATE IRELAND,” IMMEDIATELY PRIOR TO EACH
REFERENCE TO THE TERM “INTERMEDIATE HOLDINGS” THEREIN.


 

(b)           Section 7.02 of the Credit Agreement is hereby amended by
(i) inserting the parenthetical “(other than Intermediate Holdings)” immediately
after the second reference to the term “Subsidiary” therein and (ii) deleting
the term “Intermediate Holdings” and substituting in lieu thereof the phrase
“Seagate Ireland (or, prior to the end of the first fiscal quarter of Seagate
Ireland ending after the First Amendment Effective Date, Intermediate
Holdings)”.

 


9.             AMENDMENTS TO ARTICLE IX.  (A)          PARAGRAPH (A) OF
SECTION 9.02 OF THE CREDIT AGREEMENT IS HEREBY AMENDED BY ADDING THE PHRASE
“SEAGATE IRELAND,” IMMEDIATELY PRIOR TO EACH REFERENCE TO THE TERM “INTERMEDIATE
HOLDINGS” THEREIN.


 

(b)           Paragraph (d) of Section 9.03 of the Credit Agreement is hereby
amended by (i) replacing the word “neither” therein with the phrase “none of
Seagate Ireland,” and (ii) inserting the phrase “Seagate Ireland,” immediately
prior to the second reference to the term “Intermediate Holdings” therein.

 

(c)           Clause (iv) of paragraph (b) of Section 9.04 of the Credit
Agreement is hereby amended by inserting the phrase “Seagate Ireland,”
immediately before the term “Intermediate Holdings” therein.

 

(d)           Paragraph (e) of Section 9.04 of the Credit Agreement is hereby
amended by inserting the phrase “Seagate Ireland,” immediately before the term
“Intermediate Holdings” in clause (iii) of the proviso to clause (i) thereof.

 

(e)           Paragraph (h) of Section 9.04 of the Credit Agreement is hereby
amended by inserting the phrase “Seagate Ireland,” immediately before the term
“Intermediate Holdings” therein.

 

(f)            Paragraphs (b), (c) and (d) of Section 9.09 of the Credit
Agreement are hereby amended by inserting the phrase “Seagate Ireland,”
immediately before each reference to the term “Intermediate Holdings” therein.

 


10.           WAIVERS. (A) NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
HEREIN, THE TRANSFER BY THE BORROWER OF ITS EQUITY INTERESTS IN SEAGATE
TECHNOLOGY (US) HOLDINGS, INC. AND SEAGATE TECHNOLOGY INTERNATIONAL TO NEW CAYCO
ON OR AFTER THE FIRST AMENDMENT WAIVER DATE (AS DEFINED IN SECTION 12(A) BELOW)
SHALL NOT BE DEEMED TO VIOLATE SECTION 6.03(A) OF THE CREDIT AGREEMENT, PROVIDED
THAT NEW CAYCO SHALL HAVE BECOME A SUBSIDIARY LOAN PARTY AND SHALL HAVE COMPLIED
WITH THE COLLATERAL AND GUARANTEE REQUIREMENT ON OR PRIOR TO THE FIRST AMENDMENT
WAIVER DATE.


 


(B)           THE BREACH OF ANY PROVISION OF SECTIONS 6.03, 6.04, 6.05, 6.07 OR
6.08 OF THE CREDIT AGREEMENT RESULTING FROM ANY OF THE TRANSACTIONS NECESSARY TO
CONSUMMATE THE TRANSACTION SHALL BE WAIVED TO THE EXTENT, BUT ONLY TO THE
EXTENT, NECESSARY TO CONSUMMATE THE TRANSACTION.

 

10

--------------------------------------------------------------------------------



 


11.           AGREEMENTS. SEAGATE IRELAND HEREBY AGREES THAT EACH FISCAL QUARTER
AND THE FISCAL YEAR OF SEAGATE IRELAND SHALL COINCIDE WITH THE RESPECTIVE FISCAL
QUARTER AND THE FISCAL YEAR OF INTERMEDIATE HOLDINGS, IN EACH CASE IN EFFECT AS
OF THE DATE HEREOF.


 


12.           EFFECTIVENESS. (A) THE WAIVER SET FORTH IN SECTION 10(A) OF THIS
AMENDMENT SHALL BECOME EFFECTIVE ON THE FIRST DATE (SUCH DATE, THE “FIRST
AMENDMENT WAIVER DATE”) ON WHICH THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE
BEEN SATISFIED:


 

(i)            Amendment.  The Administrative Agent shall have received this
Amendment, duly executed and delivered by the Borrower, Seagate Ireland,
Intermediate Holdings and the Required Lenders.

 

(ii)           New Cayco Guarantee.  The Administrative Agent shall have
received a supplement or joinder, as applicable, to each of the U.S. Security
Agreement, the U.S. Pledge Agreement, the U.S. Guarantee Agreement, the
Indemnity, Subrogation and Contribution Agreement and the Intercreditor
Agreement, in each case duly executed and delivered by New Cayco.

 

(iii)          Collateral Security Documents.  The Administrative Agent shall
have received (i) a first priority charge over shares under the laws of the
Cayman Islands in favor of the Administrative Agent with respect to the pledge
of shares of New Cayco held by the Borrower to secure the Obligations (the “New
Cayco Pledge”), (ii) a first priority charge over shares under the laws of the
Cayman Islands in favor of the Administrative Agent with respect to the pledge
of shares of Seagate Technology International held by New Cayco to secure the
Obligations, in form and substance reasonably satisfactory to the Administrative
Agent (it being understood that a charge over shares in the form of Exhibit D-2
to the Credit Agreement shall be deemed to be in a form satisfactory to the
Administrative Agent) and (iii) a first priority deed of charge under the laws
of the Cayman Islands in favor of the Administrative Agent, executed and
delivered by New Cayco, in form and substance reasonably satisfactory to the
Administrative Agent (it being understood that a deed of charge in the form of
Exhibit C-2 to the Credit Agreement shall be deemed to be in a form satisfactory
to the Administrative Agent).

 

(iv)          Corporate authority, etc. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to (A) the organization or
incorporation, existence and good standing of New Cayco and the authorization by
New Cayco of the execution, delivery and performance of the Loan Documents to
which New Cayco is to be a party and (B) the authorization by the Borrower of
the execution, delivery and performance of this Amendment and the New Cayco
Pledge, all in form and substance reasonably satisfactory to the Administrative
Agent and its counsel.

 

(v)           Representations and Warranties. The representations and warranties
of each Loan Party set forth in the Loan Documents to which it is a party shall
be true and correct in all material respects on and as of the First Amendment
Waiver Date, except to the extent such representations and warranties expressly
relate to an earlier date (in which case such representations and warranties
shall be true and correct in all material respects as of such earlier date).

 

(vi)          No Default.  After giving effect to this Amendment (as in effect
as of the First Amendment Waiver Date), no Default shall have occurred and be
continuing.

 

11

--------------------------------------------------------------------------------


 

(vii)         Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
the First Amendment Waiver Date) of each of Simpson Thacher & Bartlett LLP and
Maples and Calder, in each case covering such matters relating to New Cayco, the
Borrower and the transactions contemplated hereby in connection therewith as the
Administrative Agent shall reasonably request.

 

(viii)        Expenses. The Administrative Agent shall have received payment of
all expenses required to be paid or reimbursed by the Borrower pursuant to
Section 18 hereof.

 


(B)           THE AMENDMENTS SET FORTH IN SECTIONS 2 THROUGH 10 (OTHER THAN
SECTION 10(A), WHICH SHALL BECOME EFFECTIVE IN ACCORDANCE WITH
SECTION 12(A) ABOVE) OF THIS AMENDMENT SHALL BECOME EFFECTIVE ON THE DATE OF
CONSUMMATION OF THE TRANSACTION AND THE RECEIPT BY THE ADMINISTRATIVE AGENT OF
REASONABLY SATISFACTORY EVIDENCE THEREOF (THE “FIRST AMENDMENT EFFECTIVE DATE”),
PROVIDED THAT THE FOLLOWING CONDITIONS PRECEDENT SHALL HAVE BEEN SATISFIED ON OR
PRIOR TO SUCH DATE:


 

(i)            Amendment.  The Administrative Agent shall have received this
Amendment, duly executed and delivered by the Borrower, Seagate Ireland,
Intermediate Holdings and the Required Lenders.

 

(ii)           Seagate Ireland Guarantee.  The Administrative Agent shall have
received a joinder to each of the U.S. Guarantee Agreement, the Indemnity,
Subrogation and Contribution Agreement and the Intercreditor Agreement, in each
case duly executed and delivered by Seagate Ireland.

 

(iii)          Collateral Security Documents.  The Administrative Agent shall
have received (i) a first priority debenture under the laws of Ireland granting
a Lien on substantially all of Seagate Ireland’s assets in favor of the
Administrative Agent to secure the Obligations and (ii) a first priority charge
over shares under the laws of the Cayman Islands in favor of the Administrative
Agent with respect to the pledge of shares of Intermediate Holdings held by
Seagate Ireland to secure the Obligations, in each case in form and substance
reasonably satisfactory to the Administrative Agent (it being understood that,
in the case of clause (ii), a charge over shares in the form of Exhibit D-2 to
the Credit Agreement shall be deemed to be in a form satisfactory to the
Administrative Agent).

 

(iv)          Corporate authority, etc. The Administrative Agent shall have
received such documents and certificates as the Administrative Agent or its
counsel may reasonably request relating to the organization or incorporation,
existence and good standing of Seagate Ireland and the authorization by Seagate
Ireland, Intermediate Holdings and the Borrower of the execution, delivery and
performance of this Amendment and, in the case of Seagate Ireland, the other
Loan Documents to which Seagate Ireland is to be a party, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel.

 

(v)           Representations and Warranties. The representations and warranties
of each Loan Party set forth in the Loan Documents to which it is a party shall
be true and correct in all material respects on and as of the First Amendment
Effective Date, except to the extent such representations and warranties
expressly relate to an earlier date (in

 

12

--------------------------------------------------------------------------------


 

which case such representations and warranties shall be true and correct in all
material respects as of such earlier date).

 

(vi)          No Default.  After giving effect to this Amendment (as in effect
as of the First Amendment Effective Date), no Default shall have occurred and be
continuing.

 

(vii)         Fees; Expenses. The Administrative Agent shall have received
payment of (i) the Amendment Fee (as defined in Section 14 hereof) and (ii) all
expenses required to be paid or reimbursed by the Borrower pursuant to
Section 18 hereof.

 

(viii)        Opinion. The Administrative Agent shall have received a favorable
written opinion (addressed to the Administrative Agent and the Lenders and dated
on or prior to the First Amendment Effective Date) of each of Simpson Thacher &
Bartlett LLP, Maples and Calder, and Arthur Cox, in each case covering such
matters relating to Seagate Ireland, the Transaction and the other transactions
contemplated hereby in connection therewith as the Administrative Agent shall
reasonably request.

 


13.           REPRESENTATION AND WARRANTY.  EACH OF SEAGATE IRELAND,
INTERMEDIATE HOLDINGS AND THE BORROWER REPRESENTS AND WARRANTS TO THE
ADMINISTRATIVE AGENT AND TO EACH OF THE LENDERS THAT THIS AMENDMENT HAS BEEN
DULY AUTHORIZED, EXECUTED AND DELIVERED BY IT AND CONSTITUTES A LEGAL, VALID AND
BINDING OBLIGATION OF SEAGATE IRELAND, INTERMEDIATE HOLDINGS AND THE BORROWER,
ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS TERMS, SUBJECT TO
APPLICABLE BANKRUPTCY, INSOLVENCY, FRAUDULENT CONVEYANCE, REORGANIZATION,
MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS GENERALLY AND TO GENERAL
PRINCIPLES OF EQUITY AND AN IMPLIED COVENANT OF GOOD FAITH AND FAIR DEALING,
REGARDLESS OF WHETHER CONSIDERED IN A PROCEEDING IN EQUITY OR AT LAW.


 


14.           AMENDMENT FEE.  IN CONSIDERATION OF THE AGREEMENTS OF THE LENDERS
CONTAINED IN THIS AMENDMENT, THE BORROWER AGREES TO PAY TO THE ADMINISTRATIVE
AGENT, FOR THE ACCOUNT OF EACH LENDER THAT DELIVERS AN EXECUTED COUNTERPART OF
THIS AMENDMENT PRIOR TO 5:00 P.M., NEW YORK CITY TIME, ON MARCH 1, 2010, AN
AMENDMENT FEE (THE “AMENDMENT FEE”) IN AN AMOUNT EQUAL TO 0.05% OF THE SUM OF
SUCH LENDER’S (A) UNUSED COMMITMENT AND (B) REVOLVING EXPOSURE, IN EACH CASE
IMMEDIATELY PRIOR TO THE FIRST AMENDMENT EFFECTIVE DATE; PROVIDED THAT SUCH
AMENDMENT FEE SHALL NOT BE PAYABLE UNLESS AND UNTIL THIS AMENDMENT BECOMES
EFFECTIVE AS PROVIDED IN SECTION 12(B) HEREOF.


 


15.           CONTINUING EFFECT OF THE CREDIT AGREEMENT.  THIS AMENDMENT SHALL
NOT CONSTITUTE AN AMENDMENT OF ANY OTHER PROVISION OF THE CREDIT AGREEMENT NOT
EXPRESSLY REFERRED TO HEREIN AND SHALL NOT BE CONSTRUED AS A WAIVER OR CONSENT
TO ANY FURTHER OR FUTURE ACTION ON THE PART OF SEAGATE IRELAND, INTERMEDIATE
HOLDINGS OR THE BORROWER THAT WOULD REQUIRE A WAIVER OR CONSENT OF THE LENDERS
OR THE ADMINISTRATIVE AGENT.  EXCEPT AS EXPRESSLY AMENDED HEREBY, THE PROVISIONS
OF THE CREDIT AGREEMENT ARE AND SHALL REMAIN IN FULL FORCE AND EFFECT.  AFTER
THE EFFECTIVENESS OF THIS AMENDMENT, ANY REFERENCE IN THE LOAN DOCUMENTS TO THE
CREDIT AGREEMENT SHALL MEAN THE CREDIT AGREEMENT AS MODIFIED HEREBY.  THIS
AMENDMENT SHALL CONSTITUTE A “LOAN DOCUMENT” FOR ALL PURPOSES OF THE CREDIT
AGREEMENT AND THE OTHER LOAN DOCUMENTS.


 


16.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART OF A SIGNATURE PAGE OF
THIS AMENDMENT BY TELECOPY OR ADOBE .PDF SHALL BE EFFECTIVE AS DELIVERY OF A
MANUALLY EXECUTED COUNTERPART OF THIS AMENDMENT.

 

13

--------------------------------------------------------------------------------



 


17.           GOVERNING LAW.  (A) THIS AMENDMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK.


 

(b)           EACH PARTY HERETO AGREES AS SET FORTH IN SECTION 9.10 OF THE
CREDIT AGREEMENT AS IF SUCH SECTION WERE SET FORTH IN FULL HEREIN.

 


18.           EXPENSES.  THE BORROWER AGREES TO PAY OR REIMBURSE THE
ADMINISTRATIVE AGENT FOR ALL OF ITS REASONABLE AND DOCUMENTED OUT-OF-POCKET
COSTS AND EXPENSES INCURRED IN CONNECTION WITH THE PREPARATION, NEGOTIATION AND
EXECUTION OF THIS AMENDMENT AND THE OTHER LOAN DOCUMENTS EXECUTED IN CONNECTION
HEREWITH, INCLUDING, WITHOUT LIMITATION, THE REASONABLE AND DOCUMENTED FEES AND
DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE AGENT.


 


19.           SEAGATE IRELAND.  BY EXECUTING THIS AMENDMENT, UPON THE FIRST
AMENDMENT EFFECTIVE DATE, SEAGATE IRELAND SHALL BECOME A PARTY TO THE CREDIT
AGREEMENT WITH SUCH FORCE AND EFFECT AS IF SEAGATE IRELAND WERE AN ORIGINAL
SIGNATORY TO THE CREDIT AGREEMENT.


 


20.           HEADINGS.  THE SECTION HEADINGS USED HEREIN ARE FOR CONVENIENCE OF
REFERENCE ONLY, ARE NOT PART OF THIS AMENDMENT AND ARE NOT TO AFFECT THE
CONSTRUCTION OF, OR TO BE TAKEN INTO CONSIDERATION IN INTERPRETING, THIS
AMENDMENT.

 

14

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

 

 

SEAGATE TECHNOLOGY PLC

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name: Kenneth M. Massaroni

 

 

Title: Director

 

 

 

 

 

SEAGATE TECHNOLOGY

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name: Kenneth M. Massaroni

 

 

Title: Senior Vice President, Secretary & General Counsel

 

 

 

 

 

SEAGATE TECHNOLOGY HDD HOLDINGS

 

 

 

 

 

By:

/s/ Kenneth M. Massaroni

 

 

Name: Kenneth M. Massaroni

 

 

Title: Director

 

[Signature Page to First Amendment and Waiver to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Administrative Agent and a Lender

 

 

 

 

 

By:

/s/ Sharon Bazbaz

 

 

Name: Sharon Bazbaz

 

 

Title: Vice President

 

[Signature Page to First Amendment and Waiver to the Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

Bank of America N.A.

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Sugeet Manchanda Madan

 

 

Name:

Sugeet Manchanda Madan

 

 

Title:

Senior Vice President

 

--------------------------------------------------------------------------------


 

 

Fifth Third Bank,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Gary S. Losey

 

 

Name:

Gary S. Losey

 

 

Title:

VP Corporate Banking

 

--------------------------------------------------------------------------------


 

 

KeyBank National Association,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Raed Alfayoumi

 

 

Name:

Raed Alfayoumi

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of Nova Scotia,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Teresa Wu

 

 

Name:

Teresa Wu

 

 

Title:

Director

 

--------------------------------------------------------------------------------


 

 

Wachovia Bank, National Association,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Tray Jones

 

 

Name:

Tray Jones

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

MORGAN STANLEY BANK, N.A.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Ryan Vetsch

 

 

Name:

Ryan Vetsch

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

Mizuho Corporate Bank, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Raymond Ventura

 

 

Name:

Raymond Ventura

 

 

Title:

Deputy General Manager

 

--------------------------------------------------------------------------------


 

 

GOLDMAN SACHS CREDIT PARTNERS, LP,
as a Lender

 

 

 

 

 

By:

/s/ John Makrinos

 

 

Name:

John Makrinos

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------


 

 

BNP Paribas,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Mathew Harvey

 

 

Name:

Mathew Harvey

 

 

Title:

Managing Director

 

 

 

 

 

 

 

 

 

By:

/s/ Mary-Ann Wong

 

 

Name:

Mary-Ann Wong

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

 

The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

 

as a Lender

 

 

 

 

 

 

 

 

 

By:

/s/ Victor Pierzchalski

 

 

Name:

Victor Pierzchalski

 

 

Title:

Authorized Signatory

 

--------------------------------------------------------------------------------